Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.466    Page 1 of 19




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 LARRY BILES, JESSE LEE                                19-cv-10779
 ALEXANDER CROXTON,
                                            HON. TERRENCE G. BERG
                   Plaintiffs,
       v.                                 ORDER DENYING MOTION
 MARK BESSNER, TROOPER                    FOR SUMMARY JUDGMENT
 “UNKNOWN” KURISH, JOHN                    IN FAVOR OF PLAINTIFF
 DOE SUPERVISOR,                                   BILES

                   Defendants.

      This is an excessive-force case stemming from the aftermath of a

six-minute police chase that occurred in the metro Detroit area in 2016.

Plaintiffs Larry Biles and Jesse Lee Alexander Croxton say that two

Michigan State Police Troopers, Defendants Mark Bessner and

Christopher Kurish, violated Plaintiffs’ Fourth Amendment rights by
punching and kicking them without justification, also tasing Biles and

holding his head underwater while he was handcuffed. Plaintiffs further

assert a claim for individual supervisory liability against the officers’

unidentified “John Doe” Supervisor. The case is now before the Court on

Plaintiff Biles’s motion for summary judgment against Defendants

Bessner and Kurish. Biles contends there is no genuine issue of material
fact as to whether Bessner and Kurish used excessive force against him

in violation of his Fourth Amendment rights. ECF No. 18. Although the

                                      1
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.467   Page 2 of 19




Clerk of Court has already entered default against Defendant Bessner

for failure to plead or otherwise defend, and Bessner did not file a

response brief, the Court finds that Defendant Kurish has come forward

with evidence raising a genuine issue of material fact as to whether each
of the Defendants used excessive force against Biles. Accordingly, Biles’s

motion for summary judgment, ECF No. 18, must be denied.

                             BACKGROUND
      The police chase that gave rise to this case unfolded in Oak Park,

Michigan on April 13, 2016. ECF No. 18-2, PageID.123 (Biles Dep. Tr.).

Plaintiffs had made plans to work on one of Biles’s cars together that day.

ECF No. 20-3, PageID.443 (Croxton Dep. Tr.). Biles picked up Croxton in

his Dodge Charger and the two friends began driving back to the car Biles

wanted to work on. ECF No. 1, PageID.3 (Compl.); ECF No. 20-3,
PageID.444. Michigan State Police Troopers Bessner and Kurish,

Defendants in this case, were riding in a marked police car and observed

that the license plate of the Charger Biles was driving was in fact

registered to a Chrysler 300, so they attempted to pull Plaintiffs over.

ECF No. 20-2, PageID.415 (Police Report). Instead of pulling over when

the Defendant troopers activated their overhead lights, Plaintiffs fled.

ECF No. 18-2, PageID.70, 97, 116; ECF No. 20-2, PageID.416. But see

ECF No. 20-3, PageID.449 (testifying that Biles initially pulled over

before speeding off).


                                      2
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.468   Page 3 of 19




      The police report describes the chase as lasting approximately six

minutes, with Biles reaching a peak speed of almost 140 miles per hour.

ECF No. 20-2, PageID.415–16; ECF No. 18-2, PageID.123–24. During the

course of the chase, Plaintiffs disregarded red lights and stop signs, and
narrowly avoided colliding with other cars. ECF No. 18-2, PageID.124;

ECF No. 20-2, PageID.416. Eventually, Plaintiffs’ Charger became stuck

in the mud, at which point the Defendant troopers pulled their marked
car in front of the Charger to block its path. ECF No. 18-2, PageID.126.

      Biles, who is African American, testified that he fled because

Croxton told him to, and because he thought he was being unfairly

racially profiled by the troopers. ECF No. 18-2, PageID.118–19. Croxton

testified his in deposition that he told Biles to flee because he worried the

troopers would take the several thousand dollars in cash they had in the
Charger, and because Croxton had a gun with him he didn’t want the

troopers to find. ECF No. 20-3, PageID.449–50. Although the police

report indicates the troopers later found approximately $11,000 in cash

in the Charger, it mentions nothing about a gun. ECF No. 18-2,

PageID.119, 121, 127. Croxton says the officers never found it, and the

state agrees that no gun was found. ECF No. 20-3, PageID.450.

      Once Plaintiffs’ car became stuck in the mud, it is undisputed in the

parties’ deposition testimony that Biles waited with his hands on the

steering wheel for the Defendant troopers to approach his car. ECF No.

1, PageID.3; ECF No. 18-6, PageID.327. The police report simply states
                                      3
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.469   Page 4 of 19




that, “[a]t the conclusion of the pursuit . . . Biles refused to exit the car.”

ECF No. 20-2, PageID.415, 417. It’s unclear whether the description of

Biles’s refusal refers to his actions immediately after his Charger came

to a stop or later in time, after the troopers say he pulled away from them
as they tried to get him out of the car. Trooper Kurish acknowledged

during his deposition that Biles could not have posed a threat to officer

safety simply by refusing to exit his car, without engaging in any other
acts of resistance or noncompliance. ECF No. 18-6, PageID.326.

      Nonetheless, when Biles began opening his car door to comply with

the troopers’ command to “Get the fuck out of the car,” Plaintiffs assert

Trooper Bessner immediately tased him, without provocation. ECF No.

1, PageID.4; ECF No. 18-2, PageID.133; ECF No. 20-3, PageID.451–52;

ECF No. 18-6, PageID.302. Exactly when Trooper Bessner first tased
Biles is somewhat in dispute. According to Plaintiffs, Bessner tased Biles

at least three times while he was still inside the Charger even though he

was not resisting in any way. ECF No. 18-2, PageID.140.

      At odds with Plaintiffs’ sequence of events, Trooper Kurish testified

that Bessner first used his taser after Kurish had already removed

Croxton, who had been in the Charger’s passenger seat, and placed him

onto the ground. ECF No. 18-6, PageID.301, 349–50. After Croxton was

handcuffed, Trooper Kurish, still at the passenger side of the car, said he

saw Biles pulling away from Trooper Bessner inside the car. ECF No. 18-

6, PageID.343–44. Kurish then pepper-sprayed Biles from the passenger
                                      4
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.470   Page 5 of 19




side of the car in an effort to assist in subduing him. ECF No. 18-6,

PageID.343–44. “When that didn’t work,” Trooper Kurish said, “I

determined I would need to go to the driver’s side of the car and help Mr.

Bessner get Mr. Biles out of the car.” ECF No. 18-6, PageID.344.
      It was in that window of time, while Trooper Kurish was moving

from the passenger side of the car to the driver side, that Kurish asserts

Trooper Bessner first tased Biles. ECF No. 18-6, PageID.344, 350.
According to Kurish, when he arrived at the driver side of the Charger

he saw Biles, still inside the car, pulling his arm away from Trooper

Bessner and “holding onto the steering wheel with both of his hands.”

ECF No. 18-6, PageID.343–49.

      Elsewhere in his deposition testimony, however, Kurish says “[a]t

some point, I don’t know what point it was, Mr. Bessner used his taser
and still Mr. Biles was in the driver seat of the vehicle.” ECF No. 18-6,

PageID.302. Because he was moving around the car at the time, Kurish

claims he could not see Bessner tase Biles the first time and is thus

(according to his deposition testimony) unable to assess whether Biles

was actively resisting or, relatedly, whether Bessner’s taser use was

justified. ECF No. 18-6, PageID.328. When asked during his deposition

whether it was “necessary” for Trooper Bessner to tase Biles before

getting him out of the car, Trooper Kurish responded, “I didn’t see that

part of why he was tasered so I don’t know why Mr. Bessner tasered him.”

ECF No. 18-6, PageID.328.
                                      5
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.471   Page 6 of 19




      Briefly, concerning Croxton, who is not moving for summary

judgment, the parties agree he was not resisting being placed in

handcuffs and complied fully with the troopers’ instructions. Plaintiffs

say the troopers nonetheless proceeded to “punch and kick [Croxton]”
multiple times after he was handcuffed, badly injuring his right knee and

knocking out three of his teeth. ECF No. 1, PageID.4; ECF No. 18-2,

PageID.137–39; ECF No. 20-3, PageID.440–41, 452–53 (Croxton Dep.
Tr.); ECF No. 18-6, PageID.279 (Kurish Dep. Tr.). In contrast, the police

report describes Croxton as being handcuffed “without incident.” ECF

No. 20-2, PageID.417.

      After the troopers pulled Biles from the Charger, Trooper Kurish

testified that Biles was “punching, kicking, [and] pulling away” from

them. ECF No. 18-6, PageID.302. Trooper Kurish witnessed Bessner tase
Biles several more times while he lay on the ground outside of the car.

ECF No. 18-6, PageID.350. At one point, Kurish noticed Biles “had [ ]

Bessner’s taser in his right hand” and began punching Biles’s right arm

to get the taser away from him. ECF No. 18-6, PageID.302. These

assertions are repeated in the police report. ECF No. 20-2, PageID.417.

After several seconds, Trooper Kurish says, the Troopers managed to

subdue Biles and place him in handcuffs. ECF No. 18-2, PageID.136–37.

      Concerning the troopers’ use of force on Biles after he was

handcuffed, Trooper Kurish admitted only to “deliver[ing] a couple of

knee strikes to . . . the right side of his body” because, he claims, Biles
                                      6
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.472   Page 7 of 19




was still trying to kick the troopers. ECF No. 18-6, PageID.302. As for

Trooper Bessner, Kurish said, he “did not see everything specifically that

happened between Mr. Biles and Mr. Bessner.” ECF No. 18-6,

PageID.305. The police report indicates Bessner used the taser “several”
times on Biles and made “several knee strikes” to his midsection,

characterizing those efforts as “ineffective” to subdue him. ECF No. 20-2,

PageID.417. The Taser Report confirms Trooper Bessner used his
weapon seven times between 7:23 p.m. and 7:25 p.m. on April 13, 2016,

the date and time of this incident. ECF No. 18-4, PageID.260.

      In a significant departure from the police report and Trooper

Kurish’s testimony, Plaintiffs testified that, after Defendants handcuffed

both Croxton and Biles, the troopers put on “black leather gloves” and

began to punch and kick Biles. ECF No. 1, PageID.5. Trooper Bessner,
Biles said, then shoved Biles’s face into a puddle of water and prevented

him from coming up to breathe. ECF No. 1, PageID.5; ECF No. 18-2,

PageID.145. When Biles tried to turn his head to find air, Trooper Kurish,

according to the Complaint, punched him in the face. ECF No. 1,

PageID.5. Biles testified that it felt like the troopers were trying to drown

him. ECF No. 18-2, PageID.145. Biles next testified that Defendant

Bessner tased him “three or four more times” in the side of his head and

his body while he was in the water, also accidently shocking himself, as

the taser shock was conducted by the water. ECF No. 18-2, PageID.139–


                                      7
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.473   Page 8 of 19




142, 144, 147. In deposition testimony, Biles said he thought he was

“about to die,” and was “fighting for [his] life.” ECF No. 18-2, PageID.146.

      The troopers ultimately arrested Biles for fleeing and eluding,

assaulting a police officer, disarming a police officer, driving with a
suspended license, and for “numerous outstanding warrants.” ECF No.

20-2, PageID.415. Inside the Charger, the troopers found roughly $11,000

in cash, as well as a 473 ml. bottle of liquid codeine and 77 oxycodone
tablets that Biles testified were prescribed to him by a healthcare

provider (but that Croxton said belonged to him and were obtained

without a prescription). ECF No. 18-2, PageID.119, 121, 127; ECF No.

20-3, PageID.451. Following this incident, the Defendant troopers

transported Biles to the hospital, where he required a wheelchair to move

around and was given stitches on his lip. ECF No. 18-2, PageID.149.
      Plaintiffs filed the instant lawsuit in March 2019 claiming

excessive use of force by Defendants in violation of the Fourth

Amendment, as enforced via 42 U.S.C. § 1983. Although Trooper Bessner

appeared for deposition in this matter, he immediately asserted his Fifth

Amendment right to remain silent, explaining that the Michigan State

Police Troopers Association “has unilaterally decided they’re not going to

defend me in this matter.” ECF No. 18-5, PageID.266 (Bessner Dep. Tr.).

As referenced by Trooper Kurish during his deposition, Bessner was

convicted of involuntary manslaughter in May 2019 for the tragic death

of a 15-year-old that occurred while Bessner was acting in his capacity as
                                      8
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.474   Page 9 of 19




a Michigan State Trooper. ECF No. 18-6, PageID.293–94. That case also

involved Bessner’s taser use.

      At Plaintiffs’ request, the Clerk of Court entered default against

Defendant Bessner for failure to plead or otherwise defend this case. ECF
Nos. 7, 8. Plaintiffs have not yet moved the Court to enter default

judgment against Bessner, as is required under Rule 55 of the Federal

Rules of Civil Procedure. He therefore remains a party to this case.
                           LEGAL STANDARD
      Summary judgment is appropriate “if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material

only if it might affect the outcome of the case under the governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The moving

party has the initial burden of demonstrating an absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

If the moving party carries this burden, the party opposing the motion

“must come forward with specific facts showing that there is a genuine

issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986). On a motion for summary judgment, the Court must

view the evidence and any reasonable inferences drawn from the

evidence in the light most favorable to the non-moving party. Matsushita,

475 U.S. at 587 (citations omitted); Redding v. St. Edward, 241 F.3d 530,

531 (6th Cir. 2001).

                                      9
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.475   Page 10 of 19




                               DISCUSSION

       Claims that an officer used excessive force in effecting an arrest are

 analyzed under the Fourth Amendment’s “objective reasonableness”

 standard. Graham v. Connor, 490 U.S. 386, 388 (1989). In applying that
 standard, the Court assesses “whether the officers’ actions are

 ‘objectively reasonable’ in light of the facts and circumstances confronting

 them, without regard to their underlying intent or motivation.” Id. at 397.
 Critically, the reasonableness of an officer’s use of force must be

 examined “from the perspective of a reasonable officer on the scene,

 rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396

 (citing Terry v. Ohio, 392 U.S. 1, 20–22 (1968)). The “bottom-line inquiry”

 is thus “whether the totality of the circumstances justifies a particular

 level of force.” Coffey v. Carroll, 933 F.3d 577, 588 (6th Cir. 2019) (citing
 Mitchell v. Schlabach, 864 F.3d 416, 421 (6th Cir. 2017)). In conducting

 this inquiry, the Court may consider several factors, including: the

 severity of the crime the suspect is being arrested for; whether the

 suspect poses a risk to officer safety; and whether the suspect is actively

 resisting arrest of attempting to flee. Graham, 490 U.S. at 396.
          A. Trooper Bessner’s use of force against Biles before he
             was removed from the car and handcuffed
       Biles claims, first, that Trooper Bessner used excessive force when

 he tased Biles before the troopers removed him from the car and

 handcuffed him. ECF No. 18, PageID.70 (Pl.’s Mot. for Summ. J. Br.).

                                      10
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.476   Page 11 of 19




 Although tasing Biles inside his car would constitute excessive force if

 Biles was not resisting, the evidentiary record is somewhat muddled

 when it comes to the question of whether Biles was actively resisting or

 refusing to be handcuffed while inside the Charger. Accordingly, the
 Court finds that disputed issues of material fact preclude summary

 judgment on the question of whether Trooper Bessner used excessive

 force in tasing Biles while he remained inside the Charger.
       It is well-established in the Sixth Circuit that using a taser on an

 individual who does not resist, or has stopped resisting, constitutes

 excessive force. Kent v. Oakland Cty., 810 F.3d 384, 396 (6th Cir. 2016)

 (quoting Kijowski v. City of Niles, 372 F. App’x 595, 601 (6th Cir. 2010)).

 In Kijowski v. City of Niles, for example, a case factually similar to

 Plaintiffs’ version of events in this matter, the Sixth Circuit deemed
 objectively unreasonable an officer’s decision to drag the plaintiff out of

 his truck, throw him to the ground, and immediately tase him when the

 record indicated he was not resisting arrest or engaging in a physical

 struggle with the officer. 372 F. App’x at 599.

       In contrast, the court of appeals has held that tasing a suspect who

 “actively resists and refuses to be handcuffed” does not violate the Fourth

 Amendment. Hagans v. Franklin Cty. Sheriff’s Office, 695 F.3d 505, 509

 (6th Cir. 2012). The reasonableness of an officer’s taser use thus “turns

 on active resistance.” Kent, 810 F.3d at 392. “[A]ctive resistance,” means

 “noncompliance . . . paired with any signs of verbal hostility or physical
                                      11
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.477   Page 12 of 19




 resistance.” Elridge v. City of Warren, 533 F. App’x 529, 535 (6th Cir.

 2013). “[P]hysically struggling with, threatening, or disobeying officers,”

 all constitute active resistance. Cockrell v. City of Cincinnati, 468 F.

 App’x 491, 495 (6th Cir. 2012) (collecting cases). So does refusing to move
 your hands to allow police to handcuff you, “at least if that inaction is

 coupled with other acts of defiance.” Rudlaff v. Gillispie, 791 F.3d 638,

 641 (6th Cir. 2015) (citing Caie v. W. Bloomfield Twp., 485 F. App’x 92,
 94, 96–97 (6th Cir. 2012); Williams v. Ingham, 373 F. App’x 542, 549 (6th

 Cir. 2010)). Engaging in “a physical struggle to maintain control of one’s

 limbs while being placed in handcuffs can [also] be active resistance.”

 Jackson v. Washtenaw Cty., 678 F. App’x 302, 307 (6th Cir. 2017).

       A throughline of excessive-force jurisprudence in this circuit holds

 that mere noncompliance with officers’ instructions, without more, is
 insufficient to establish the active resistance necessary to make an

 officer’s taser use objectively reasonable. Eldridge, 533 F. App’x at 535.

 In Kent v. Oakland County, the Sixth Circuit found that, although the

 plaintiff refused to comply with police demands, he “never demonstrated

 physical violence,” was not told he was under arrest, and did not appear

 to pose a threat to officer safety. Kent, 810 F.3d at 396. Under those

 circumstances, the court held, it was excessive force for the officer to tase

 him. Kent, 810 F.3d at 396. And certainly courts will not find active

 resistance where the plaintiff has done nothing to resist arrest, is being


                                      12
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.478   Page 13 of 19




 fully compliant, has stopped resisting, or is already detained. Rudlaff,

 791 F.3d at 641; Hagans, 695 F.3d at 509; Cockrell, 468 F. App’x at 496.

       What exactly constitutes active resistance is admittedly a tricky

 and fact-bound inquiry. What is clear, however, is that “[w]hen a suspect
 actively resists arrest, the police can use a taser (or a knee strike) to

 subdue him; but when a suspect does not resist, or has stopped resisting,

 they cannot.” Rudlaff v. Gillispie, 791 F.3d 638, 642 (6th Cir. 2015). The
 question of whether it was objectively unreasonable for Trooper Bessner

 to tase Biles while he was inside the Charger thus boils down to the

 question of whether Biles was at that point actively resisting and

 refusing to be handcuffed.

       Both sides agree that, once the Charger became stuck in the mud,

 effectively ending the police chase, Biles waited with his hands on the
 steering wheel for the Defendant troopers to approach his car. ECF No.

 1, PageID.3; ECF No. 18-6, PageID.327. Such behavior is not resistance

 of any kind, let alone active resistance. Accordingly, it would not warrant

 an officer’s use of a taser or physical force, such as knee strikes. According

 to Biles’s deposition testimony, “as soon as [he] opened the door [Trooper

 Bessner] shot me with the taser in the chest. And then I was like—I just

 screamed. I was like in shock.” ECF No. 18-2, PageID.133. See ECF No.

 20-3, PageID.451–52; ECF No. 18-6, PageID.302. Bessner, according to

 Biles, immediately tased him “at least three times when [he] was inside

 the car.” ECF No. 18-2, PageID.133. The third time he was tased, Biles
                                      13
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.479   Page 14 of 19




 said he pulled the taser prongs out of his chest. ECF No. 18-2,

 PageID.134. It was only then, according to Biles’s testimony, that the

 troopers pulled him out of the car and took him to the ground. ECF No.

 18-2, PageID.134.
       During his deposition, Trooper Kurish, presented a different

 account of Biles’s behavior and the timing of Trooper Bessner’s taser use.

 According to Kurish, Biles remained in the Charger during the seconds
 or minutes Kurish was occupied with getting Croxton out of the car,

 secured, and onto the ground. ECF No. 18-6, PageID.301, 349–50.

 Although Kurish acknowledged he had not heard Biles make any threats

 to either trooper, he said that Biles, “a large individual,” “had just been

 in a really high-speed chase,” had been told by the trooper that he was

 under arrest, was not complying with verbal commands to get out of the
 car, and “grabbed ahold the steering wheel.” ECF No. 18-6, PageID.337,

 340–42. Trooper Kurish characterized this behavior as “[r]efusing to be

 arrested.” ECF No. 18-6, PageID.342.

       Next, Kurish said he pepper-sprayed Biles after watching him

 “pulling away from” Trooper Bessner, apparently from where he was

 standing on the other side of the car. ECF No. 18-6, PageID.344.

 According to Kurish, he pepper-sprayed Biles before moving from the

 passenger side of the car to the driver side, where Biles was sitting. See

 ECF No. 18-6, PageID.343–44. Kurish pepper-sprayed Biles, he said,

 because Biles was resisting Trooper Bessner’s efforts to get him out of the
                                      14
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.480   Page 15 of 19




 car and thought doing so would “assist” Bessner. ECF No. 18-6,

 PageID.344. “When that didn’t work, [Kurish] determined [he] would

 need to go to the driver’s side of the car and help Mr. Bessner get Mr.

 Biles out of the car.” ECF No. 18-6, PageID.344. It was only after Kurish
 began moving to the driver side of the car that he says Bessner used his

 taser. ECF No. 18-6, PageID.344.

       The parties thus dispute whether Trooper Bessner immediately
 tased Biles without encountering any resistance or whether, having been

 told he was under arrest, Biles refused to comply with verbal commands

 to exit the vehicle and moved his limbs away from Trooper Bessner to

 avoid being handcuffed or arrested. There is Sixth Circuit precedent that,

 if a jury were to credit Trooper Kurish’s version of events, plausibly

 supports finding that Biles was engaged in active resistance that would
 justify taser use. See Rudlaff, 791 F.3d at 641 (explaining that refusing

 to move one’s hands to allow police to handcuff you can constitute active

 resistance “at least if that inaction is coupled with other acts of

 defiance.”); Jackson, 678 F. App’x at 307 (holding that participating in “a

 physical struggle to maintain control of one’s limbs while being placed in

 handcuffs can [also] be active resistance.”). Although the question is

 close, there is a dispute of fact as to whether Biles was actively resisting,

 and such close questions of fact and credibility should be left to the jury.

 Summary judgment in favor of Biles on the question of whether Trooper


                                      15
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.481   Page 16 of 19




 Bessner used excessive force in tasing Biles while he was in the Charger

 will therefore be denied.

       Although Biles does not expressly seek summary judgment on the

 question of whether it was excessive force for Kurish to pepper spray
 Biles while he was inside the car, the Court will briefly address that issue

 as it was addressed by the parties in their response and reply briefs. ECF

 Nos. 20, 21. For largely the same reasons that summary judgment is not
 warranted on the question of whether Trooper Bessner’s taser use while

 Biles remained in the car was excessive, summary judgment on the issue

 of whether Trooper Kurish’s pepper-spraying was appropriate will also

 be denied. Although it is excessive force for an officer to pepper spray a

 suspect who has not been told he is under arrest and is not resisting

 arrest, Grawey v. Drury, 567 F.3d 302, 311 (6th Cir. 2009), under the
 disputed facts of this case, where Defendant Kurish has presented

 testimony that Biles had been told he was under arrest, and was resisting

 arrest, it is not clear that Kurish’s use of pepper spray was a Fourth

 Amendment violation. Summary judgment on that question will

 therefore be denied.
          B. Trooper Bessner’s and Trooper Kurish’s use of force
             against Biles after he was removed from the vehicle
             and handcuffed.
       Similarly, the parties have presented competing evidence on the
 issue of whether Biles continued to engage in active resistance after

 Defendants removed him from the car and what type of force Defendants
                                      16
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.482   Page 17 of 19




 used against him before and after he was handcuffed. Summary

 judgment on the question of whether Troopers Bessner and Kurish used

 excessive force against Biles once they removed him from the vehicle will

 be denied because the parties have presented conflicting testimony about
 both Biles’s and the troopers’ actions during that time.

       Where a person who is restrained is not actively resisting, “even if

 some level of passive resistance is presented,” the Sixth Circuit has held
 that an officer’s use of “significant force,” such as tasing, is unreasonable

 under the Fourth Amendment. See Austin v. Redford Twp. Police Dep’t,

 690 F.3d 490, 497–98 (6th Cir. 2012). Conversely, the Sixth Circuit has

 suggested it was not excessive force for an officer to tase a man after

 grabbing him and wrestling him to the ground “where the subject was

 still actively resisting arrest.” Caie, 485 F. App’x at 96 (citing Kijowski,
 372 F. App’x at 600 (discussing Casey v. City of Fed. Heights, 509 F.3d

 1278, 1285 (10th Cir. 2007)). Specifically, the plaintiff in that case kicked

 and bit officers, and had shoved one of them. Casey, 509 F.3d at 1285.

       In this case, the kind of force alleged by Plaintiffs to have been used

 by both Defendants, particularly against Biles after he was placed in

 handcuffs, appears not only excessive, but sadistic. Nonetheless, because

 Trooper Kurish has presented evidence—the police report and his own

 testimony—that controverts Plaintiffs’ harrowing version of events,

 summary judgment on whether those later uses of force by both

 Defendants were excessive is not appropriate.
                                      17
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.483   Page 18 of 19




       Although it is undisputed that Trooper Bessner tased Biles several

 times after Defendants pulled him from the Charger, that both

 Defendants struck him with their knees, and that Trooper Kurish

 punched Biles, Kurish has produced evidence that Biles was actively
 resisting the troopers once they removed him from the car. According to

 Kurish’s testimony as well as the police report, once out of the car, Biles

 began “punching, kicking, [and] pulling away” from the troopers. ECF
 No. 18-6, PageID.302. Even more than that, Kurish testified that Biles

 wrestled away Trooper Bessner’s taser in the struggle. ECF No. 18-6,

 PageID.302. These descriptions of Biles’s behavior, which are repeated in

 the police report, amount to active resistance under Sixth Circuit

 precedent. ECF No. 20-2, PageID.417. Such acts by Biles, if the factfinder

 determines they actually took place, would have justified the troopers’
 use of a taser or knee strikes to subdue him See Rudlaff, 791 F.3d at 642.

 Although officers cannot use force on a detainee who has already been

 subdued and is not resisting arrest, force may be used if the detainee is

 physically struggling with law enforcement, refusing to be handcuffed, or

 otherwise engaging in a kind of active resistance. Kent, 810 F.3d at 392,

 396 (citing Grawey, 567 F.3d at 314). A jury must decide which account

 of these events is to be believed.




                                      18
Case 2:19-cv-10779-TGB-DRG ECF No. 22 filed 08/18/20   PageID.484   Page 19 of 19




                              CONCLUSION

       For these reasons, Plaintiff Larry Biles’s motion for summary

 judgment, ECF No. 18, is hereby DENIED.


       SO ORDERED.


 Dated: August 18, 2020           s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                      19
